On order of the Chief Justice, the separate motions to file briefs amicus curiae are GRANTED, and the amicus briefs submitted by the following entities are accepted for filing:
*6381) Charles River Laboratories, brief submitted on September 5, 2019.
2) Electricity Consumers Resource Council, brief submitted on September 6, 2019.
3) Foundry Association of Michigan, brief submitted on September 6, 2019.
4) Michigan Schools Energy Cooperative, brief submitted on September 6, 2019.
5) Michigan Chemistry Council and Grand Rapids Area Chamber of Commerce, brief submitted on September 6, 2019.
6) United States Steel Corporation, brief submitted on September 9, 2019.
7) Midcontinent Independent System Operator, Inc., brief submitted on September 10, 2019.